English, C. J. In this case there was a trial by jury, verdict, and judgment for plaintiff, and defendant filed a motion for new trial, which the Court overruled, and he took a bill of exceptions, but the motion for new trial is not incorporated in the bill of exceptions, nor referred to, identified and made part of the record; nor does the bill of exceptions show that the decision of the Court overruling the motion for new trial was excepted to. There is therefore no question properly before this Court for decision. Affirmed.